Exhibit Optio Software, Inc. Index to Consolidated Financial Statements Page Number Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of January 31, 2007 and 2008 F-3 Consolidated Statements of Operations for the years ended January 31, 2006, 2007 and 2008 F-4 Consolidated Statements of Shareholders’ Equity for the years ended January 31, 2006, 2007 and 2008 F-5 Consolidated Statements of Cash Flows for the years ended January 31, 2006, 2007 and 2008 F-6 Notes to Consolidated Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm Board of Directors of Optio Software, Inc.: We have audited the accompanying consolidated balance sheets of Optio Software, Inc. (the “Company”) as of January 31, 2007 and 2008 and the related consolidated statements of operations, shareholders’ equity and cash flows for each of the three years ended January 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 16, subsequent toJanuary 31, 2008 the board of directors and the shareholders of Optio Software, Inc. approved the sale of the Company to Bottomline Technologies (de), Inc. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Optio Software, Inc. as of January 31, 2007 and 2008, and the results of its operations and its cash flows for each of the three years in the period ended January 31, 2008 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 8 to the consolidated financial statements, effective February 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123(R), Share-Based Payment. /s/ BDO Seidman, LLP Atlanta, Georgia June 25, F-2 OPTIO SOFTWARE, INC. CONSOLIDATED BALANCE SHEETS January 31, 2007 2008 ASSETS Current assets: Cash and cash equivalents $ 11,948,000 $ 10,073,000 Accounts receivable, less allowance for doubtful accounts of $382,000 and $200,000, respectively 3,903,000 3,608,000 Prepaid expenses and other current assets 723,000 814,000 Note receivable from related party 5,000 - Total current assets 16,579,000 14,495,000 Property and equipment, net 2,714,000 2,430,000 Goodwill 2,302,000 2,302,000 Other intangibles, net 1,251,000 962,000 Other 91,000 89,000 Total assets $ 22,937,000 $ 20,278,000 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,088,000 $ 1,068,000 Accrued expenses 1,755,000 2,018,000 Current portion of capital lease obligations 78,000 97,000 Current portion of lease incentive liability 122,000 122,000 Deferred revenue 7,439,000 7,729,000 Total current liabilities 10,482,000 11,034,000 Capital lease obligations, less current portion 300,000 287,000 Lease incentive liability, less current portion 806,000 683,000 Long-term accrued rent payable 526,000 733,000 Other long-term liabilities 103,000 - Total liabilities 12,217,000 12,737,000 Commitments and contingencies Shareholders’ equity: Preferred stock, no par value; 20,000,000 shares authorized, none issued or outstanding - - Common stock, no par value: 100,000,000 shares authorized; 22,501,514 and 22,598,137 shares issued, respectively; 22,461,514 and 21,240,787 shares outstanding, respectively 53,847,000 54,359,000 Treasury shares at cost, 40,000 and 1,357,350 shares acquired, respectively (60,000 ) (1,796,000 ) Accumulated deficit (43,251,000 ) (45,422,000 ) Accumulated other comprehensive income 184,000 400,000 Total shareholders’ equity 10,720,000 7,541,000 Total liabilities and shareholders’ equity $ 22,937,000 $ 20,278,000 See accompanying notes to consolidated financial statements. F-3 OPTIO SOFTWARE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended January 31, 2006 2007 2008 Revenue: License fees $ 9,958,000 $ 7,718,000 $ 6,734,000 Subscription fees 2,165,000 2,353,000 2,542,000 Services, maintenance, and other 17,498,000 18,606,000 17,686,000 29,621,000 28,677,000 26,962,000 Costs of revenue (exclusive of depreciation and amortization shown separately below): License fees 769,000 678,000 593,000 Services, maintenance, and other 6,410,000 6,813,000 7,058,000 7,179,000 7,491,000 7,651,000 Operating expenses: Sales and marketing 11,399,000 10,295,000 10,525,000 Research and development 5,099,000 5,518,000 4,843,000 General and administrative 4,368,000 5,403,000 5,502,000 Reversal of valuation reserve on M2 Systems note - (900,000 ) - Depreciation and amortization 861,000 916,000 1,046,000 21,727,000 21,232,000 21,916,000 Income (loss) from operations 715,000 (46,000 ) (2,605,000 ) Other income (expense): Interest income 269,000 431,000 405,000 Interest expense (14,000 ) (13,000 ) (23,000 ) Other (15,000 ) (4,000 ) 4,000 240,000 414,000 386,000 Income (loss) before income taxes 955,000 368,000 (2,219,000 ) Income tax expense (benefit) 57,000 86,000 (48,000 ) Net income (loss) $ 898,000 $ 282,000 $ (2,171,000 ) Net income (loss) per share – basic $ 0.04 $ 0.01 $ (0.10 ) Net income (loss) per share – diluted $ 0.04 $ 0.01 $ (0.10 ) Weighted average common shares outstanding – basic 20,992,877 22,232,347 22,084,256 Weighted average common shares outstanding – diluted 24,115,688 24,802,992 22,084,256 See accompanying notes to consolidated financial statements. F-4 OPTIO SOFTWARE, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Common Stock Common Treasury Accumulated Accumulated Other Comprehensive Total Shareholders’ Shares Shares Amount Deficit Income Equity Balance at January 31, 2005 20,854,265 – $ 52,240,000 $ (44,431,000 ) $ 118,000 $ 7,927,000 Comprehensive income, net of tax: Net income – – – 898,000 – 898,000 Foreign currency translation adjustment – (41,000 ) (41,000 ) Comprehensive income 857,000 Issuance of common stock from the exercise of stock options 581,561 – 337,000 – – 337,000 Balance at January 31, 2006 21,435,826 – 52,577,000 (43,533,000 ) 77,000 9,121,000 Comprehensive income, net of tax: Net income – – – 282,000 – 282,000 Foreign currency translation adjustment – 107,000 107,000 Comprehensive income 389,000 Treasury shares acquired – (40,000 ) (60,000 ) – – (60,000 ) Vertisoft shares released from escrow 310,000 – 381,000 – – 381,000 Issuance of common stock from the exercise of stock options 755,688 – 419,000 – – 419,000 Compensation expense related to stock options – – 470,000 470,000 Balance at January 31, 2007 22,501,514 (40,000 ) 53,787,000 (43,251,000 ) 184,000 10,720,000 Comprehensive income, net of tax: Net loss – – – (2,171,000 ) – (2,171,000 ) Foreign currency translation adjustment – 216,000 216,000 Comprehensive loss (1,955,000 ) Treasury shares acquired – (1,317,350 ) (1,736,000 ) – – (1,736,000 ) Issuance of common stock from the exercise of stock options 96,623 – 37,000 – – 37,000 Compensation expense related to stockoptions – – 475,000 – – 475,000 Balance at January 31, 2008 22,598,137 (1,357,350 ) $ 52,563,000 $ (45,422,000 ) $ 400,000 $ 7,541,000 See accompanying notes to consolidated financial statements. F-5 OPTIO SOFTWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended January 31, 2006 2007 2008 Operating activities Net income (loss) $ 898,000 $ 282,000 $ (2,171,000 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 446,000 552,000 758,000 Amortization of other intangible assets 415,000 364,000 288,000 Noncash stock compensation - 470,000 475,000 Provision for doubtful accounts 30,000 137,000 69,000 Gain on reversal of valuation reserve on M2 Systems note - (900,000 ) - Loss on sale of property and equipment - 2,000 14,000 Deferred income taxes (benefit) 40,000 40,000 (100,000 ) Change in operating assets and liabilities: Accounts receivable (228,000 ) 874,000 415,000 Prepaid expenses and other assets (323,000 ) (8,000 ) 77,000 Accounts payable 9,000 144,000 (68,000 ) Accrued expenses 194,000 (1,000 ) 122,000 Income taxes payable 12,000 (49,000 ) 16,000 Deferred revenue 1,008,000 (29,000 ) 79,000 Net cash provided by (used in) by operating activities 2,501,000 1,878,000 (26,000 ) Investing activities Purchases of property and equipment (373,000 ) (1,209,000 ) (373,000 ) Payments from M2 Systems note receivable 318,000 2,943,000 - Purchase of VertiSoft, net of cash acquired (97,000 ) (75,000 ) - Net cash provided by (used in) investing activities (152,000 ) 1,659,000 (373,000 ) Financing activities Payments of notes payable and capital lease obligations (92,000 ) (40,000 ) (88,000 ) Proceeds from exercise of stock options 337,000 419,000 37,000 Purchases of treasury stock - (60,000 ) (1,736,000 ) Advances to/from stockholders - - 5,000 Net cash provided by (used in) financing activities 245,000 319,000 (1,782,000 ) Impact of foreign currency rate fluctuations on cash (73,000 ) 138,000 306,000 Net increase (decrease) in cash and cash equivalents 2,521,000 3,994,000 (1,875,000 ) Cash and cash equivalents at beginning of year 5,433,000 7,954,000 11,948,000 Cash and cash equivalents at end of year $ 7,954,000 $ 11,948,000 $ 10,073,000 Supplemental cash flow information: Cash paid for interest $ 14,000 $ 13,000 $ 23,000 Net cash paid for income taxes $ 12,000 $ 15,000 $ 21,000 Acquisition of property and equipment financed with capital leases $ - $ 422,000 $ 62,000 See accompanying notes to consolidated financial statements F- 6 OPTIO SOFTWARE, INC. NOTES
